UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-26020 VERITEQCORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 220 Congress Park Drive, Suite 200, Delray Beach, Florida (Address of Principal Executive Offices) (Zip Code) (561) 846-7000 Registrant’s Telephone Number, Including Area Code N/A (Former Name, Former Address and Formal Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes ☑
